Citation Nr: 0525223	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  02-16 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected left ankle disability.  

2.  Entitlement to an increased rating in excess of 20 
percent beginning on July 30, 2002 for the service-connected 
left ankle disability.  




REPRESENTATION

Appellant represented by:	The American Legion





ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1984 to March 
1988 with additional service in the Reserve from 1988 to 
1990.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 RO decision that granted service 
connection for a left ankle disability and assigned a 10 
percent rating, effective on January 17, 2001, the date of 
the initial claim.  

In an October 2002 rating decision, the RO assigned an 
increased rating of 20 percent for the service-connected left 
ankle disability, effective on July 30, 2002, the date of the 
VA examination.  

Accordingly, in cases where the original rating assigned is 
appealed, consideration must be given to whether a higher 
rating is warranted at any point during the pendency of the 
claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  

In October 2003, the Board remanded the veteran's increased 
rating claim for further evidentiary development.  

In a rating decision of February 2005, the RO assigned a 
separate rating for sural neuropathy as associated with the 
service-connected left ankle disability, effective on March 
31, 2004.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  For the period beginning on January 17, 2001 through July 
29, 2002, the service-connected chronic left ankle 
strain/sprain with Achilles tendonitis is shown to have been 
productive of a level of functional impairment due to pain 
that more nearly approximate that of marked limitation of 
motion.  

3.  The service-connected chronic left ankle strain/sprain 
with Achilles tendonitis is not shown to have been productive 
of ankylosis of that joint.  


CONCLUSIONS OF LAW

1.  For the period from January 17, 2001 to July 29, 2002, 
the criteria the assignment of an initial evaluation of 20 
percent for the service-connected chronic left ankle 
strain/sprain with Achilles tendonitis have been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 4.7, 
4.68, 4.71a including Diagnostic Code 5270, 5271 (2004).  

2.  The criteria for the assignment of rating in excess of 20 
percent for the service-connected chronic left ankle 
strain/sprain with Achilles tendonitis have not been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.68, 4.71a 
including Diagnostic Code 5270, 5271 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2004).  

VCAA and the implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The Act also requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

It is noted that the veteran was provided notice of VCAA in a 
letter from the RO sent in April 2001, prior to the initial 
adjudication of the veteran's service connection claim.  In 
October 2003, the Board remanded the veteran's higher initial 
rating claim for further development, and the RO provided 
additional VCAA notice in letters sent in September 2004 and 
December 2004.  

The RO's VCAA letters informed the veteran of the medical and 
other evidence needed to substantiate his claim and of what 
medical or other evidence he was responsible for obtaining.  
VA also identified which evidence it was responsible for 
obtaining.  

In the RO's statements, the March 2002 Statement of the Case 
and the February 2005 Supplemental Statement of the Case, the 
veteran has been provided with pertinent rating schedule 
provisions regarding his increased rating claim for a left 
ankle disability.  

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate his 
claim and of what evidence he is responsible for obtaining. 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Furthermore, the veteran was accorded VA examinations that 
were completed in July 2002 and January 2005.  

Neither the veteran nor his representative have suggested 
that there are missing VA or private medical records that 
need to be obtained, and the Board is not aware of any such 
records.  Nor is the Board aware of any additional evidence 
that could assist the veteran in substantiating his claim.  

Therefore, the facts relevant to the veteran's claim have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").  


Analysis

Generally, disability ratings are intended to compensate 
impairment in earning capacity due to a service-connected 
disorder.  38 U.S.C.A. § 1155 (West 2002).  Separate 
diagnostic codes identify the various disabilities.  Id.  
Evaluation of a service-connected disability requires a 
review of the appellant's entire medical history regarding 
that disorder.  38 C.F.R. §§ 4.1 and 4.2 (2004).  

Specifically, since the veteran appealed the initial rating 
assigned for his service-connected left ankle disability, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It is also necessary to evaluate the disability from the 
point of view of the appellant working or seeking work, 38 
C.F.R. § 4.2 (2004), and to resolve any reasonable doubt 
regarding the extent of the disability in the appellant's 
favor.  38 C.F.R. § 4.3 (2004).  

If there is a question as to which evaluation to apply to the 
appellant's disability, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  

In reaching this determination the Board must examine all 
evidence of record, cognizant that terms such as "severe," 
"moderate," and "mild" are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just." 38 C.F.R. § 
4.6 (2004).  

It should also be noted that use of similarly descriptive 
terminology by medical professionals, although evidence to be 
considered by the Board, is not dispositive of an issue.  All 
evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 U.S.C.A. 7104; 38 C.F.R. 
4.2, 4.6 (2004).  


Increased Rating for a Left Ankle Disability

In an October 2001rating decision, the RO granted service 
connection and assigned an initial 10 percent rating for a 
left ankle disability, effective on January 17, 2001, the 
date of his service connection claim.   The veteran 
subsequently disagreed with the initial rating and this 
appeal followed.  

In an October 2002 rating decision, the veteran was assigned 
an increased rating of 20 percent for the service-connected 
left ankle disability, effective on July 30, 2002, the date 
of VA examination.  

The RO also has assigned separate disability rating 
neurologic and psychiatric disorder as related to the 
service-connected left ankle disability.  The Board notes 
that the veteran is in receipt of a 30 percent rating for 
post-traumatic stress disorder (PTSD) and a separate 10 
percent evaluation for sural neuropathy of the left lower 
extremity.  

As noted, the veteran is currently evaluated as 20 percent 
disabled for his left ankle disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5271.  He contends that he has pain 
and limited movement of the left ankle.  As such, the veteran 
contends that he is entitled to a rating in excess of 20 
percent for his service-connected left ankle disability.  

The normal range of ankle motion is from 0 to 20 degrees of 
dorsiflexion and from 0 to 45 degrees of plantar flexion.  38 
C.F.R. § 4.71, Plate II.  

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides for 
assignment of a 20 percent rating when there is marked 
limited motion of the ankle.  

38 C.F.R. § 4.71a, Diagnostic Code 5270 provides for 
assignment of a 20 percent rating when there is ankylosis of 
the ankle in plantar flexion of less than 30 degrees; a 30 
percent rating when there is ankylosis of the ankle in 
plantar flexion between 30 degrees and 40 degrees, or in 
dorsiflexion between zero degrees and 10 degrees; and, a 40 
percent rating when there is ankylosis of the ankle in 
plantar flexion at more than 40 degrees, or in dorsiflexion 
at more than 10 degrees, or with abduction, adduction, 
inversion or eversion deformity.  

The Board first notes that the 20 percent rating currently 
assigned under Diagnostic Code 5271 contemplates marked 
limited motion of the ankle.  This is the maximum schedular 
evaluation assignable under Diagnostic Code 5271.  

For the period beginning on January 17, 2001 through July 29, 
2002, the medical evidence of record indicates that, on VA 
examination in April 2001, it was noted that the veteran 
sustained a left ankle injury in 1988 from jumping off a 
helicopter.  Over the years, the veteran developed ankle pain 
and swelling.  The veteran reported being unable to run but 
able to walk without restriction.  

On physical examination, the VA examiner observed mild 
swelling in the left ankle.  Plantar flexion was symmetrical 
from 0 to 45 degrees.  Dorsiflexion of the left ankle was 
from to 0 to 25 degrees.  No instability or other deformities 
were observed in the left ankle.  

The examiner's diagnosis was that of chronic left ankle 
sprain/strain with Achilles tendonitis and restricted range 
of motion with no evidence of fatigability or incoordination.  
The X-ray studies of the left ankle were read as normal.  The 
examiner opined that it was impossible to predict the amount 
of dysfunction in the future.  

In a June 2002 private medical record, the veteran's treating 
orthopedist reported the veteran's complaints of left ankle 
joint pain, swelling, numbness and weakness.  The X-ray 
studies showed a doral tibial spur; however, no other gross 
abnormalities were noted.  

The orthopedist ordered a magnetic resonance image (MRI) of 
the left lower extremity in July 2002, which revealed 
Achilles tendinopathy that correlated to the veteran's in-
service injury.  

The orthopedist opined that these conditions affected the 
normal biomechanics of the left ankle joint and MRI findings 
suggested the potential for development of degenerative 
changes.  

On VA examination in July 2002, the veteran complained of 
having chronic left ankle pain that required use of an ankle 
brace and high boot for support.  The veteran reported 
difficulties with prolonged walking and standing.  He noted 
an inability to run which interfered with his ability to work 
as a police officer.  

The VA examiner noted the veteran's past medical history that 
included Achilles tendonitis, talofibular injury with left 
ankle swelling, and history of left ankle spur.  

On physical examination, the veteran wore an ankle brace.  
The examiner observed left ankle swelling, tenderness, and 
Achilles tenderness.  Plantar and dorsiflexion were both 
limited from 0 to 10 degrees with instability noted in the 
ankle joint.  

The VA examiner's diagnosis was that of chronic left ankle 
strain/sprain with tendonitis and bone spur.  The examiner 
observed "clear evidence of fatigability with no evidence of 
incoordination."  

The examiner opined that the veteran was prone for 
progression of his symptomatology; however, the examiner 
could not predict the amount of dysfunction in the future.  

The Board finds for the period from January 17, to July 29, 
2002 that the service-connected left ankle disability is show 
to more nearly approximate the criteria warranting the 
assignment of a 20 percent rating.  

In this regard, the veteran's left ankle disability is shown 
to be productive of an impairment of function due to pain and 
fatigability that approaches that markedly limited motion.  
Thus, an initial rating of 20 percent is for application in 
this case.  

However, for the period of this appeal including on and after 
July 30, 2002, the Board concludes that a rating in excess of 
20 percent is not for application for the service-connected 
chronic left ankle strain/sprain with Achilles tendonitis.  

In the January 2005 VA examination report, the examiner noted 
that the function of the veteran's joint was limited to 45 
degrees of plantar flexion without discomfort and 15 degrees 
of dorsiflexion, when he was at his best.  

With repetitive motion, the veteran was unable to dorsiflex 
the ankle at all from the 90-degree position with complaints 
of pain at 15 degrees of plantar flexion.  

The VA examiner noted increasing pain on repetitive motion, 
but the examiner was not able to distinguish whether the 
veteran had fatigue, weakness or lack of endurance following 
repetitive use if the veteran did not have increased ankle 
pain.  

The VA examiner opined that, due to inconsistent physical 
findings regarding the range of motion in the left ankle, the 
examiner was unable to state whether and to what extent the 
veteran had further decreased motion with repetitive use.  
The examiner's diagnosis was that of chronic left ankle 
strain with nerve neuropathy.  

The Board observes that normal dorsiflexion is 0 to 20 
degrees and plantar flexion is 0 to 45 degrees.  See 38 
C.F.R. § 4.71, Plate II.  The Board notes that the holding in 
DeLuca does not apply where the maximum schedular rating for 
limitation of motion is in effect for the joint in question.  

As noted previously, the veteran is currently in receipt of 
the maximum 20 percent rating for limited motion of the ankle 
under Diagnostic Code 5271 and other Diagnostic Codes for 
rating disability of an ankle.  

The Board notes that the left ankle disability may also be 
evaluated based on ankylosis under Diagnostic Code 5270.   
However, on VA examination reports dated in April 2001, July 
2002, and January 2005, the examiner noted that veteran had 
range of motion, albeit limited.  

Therefore, as the medical evidence of record demonstrates 
that the veteran has been and is capable of range of motion, 
Diagnostic Code 5270 is not for application.  

Additionally, the Board observes that reports of x-ray 
findings dated since January 2001 revealed no degenerative 
changes in the left ankle.  As such, Diagnostic Codes 5010 
and 5003 are not for consideration.  However, as indicated in 
Diagnostic Code 5003, pertinent to arthritis, to include 
arthritis due to trauma, degenerative arthritis established 
by X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic code for the specific 
joint involved.  In any event, as the veteran is rated under 
Diagnostic Code 5271, pertinent to limited motion of the 
ankle, the Board finds that he is not entitled to a higher or 
separate evaluation under Diagnostic Code 5003.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  

In this regard the Board notes the veteran is in receipt of a 
10 percent rating for left sural neuropathy and a 30 percent 
rating for post-traumatic stress disorder associated with his 
service-connected left ankle disability.  

As such, a review of the record, to include the medical 
evidence, otherwise fails to reveal any additional functional 
impairment associated with the veteran's left ankle 
disability to warrant consideration of alternate rating 
codes.



ORDER

An initial rating of 20 percent for the service-connected 
left ankle disability is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

A rating in excess of 20 percent for the service-connected 
left ankle disability is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


